Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 	The amendments and remarks filed on 12/10/2020 and 10/13/2020 are acknowledged and have been fully considered.  Claims 1-12 are pending.  Claim 8 has been amended.  Claims 1-7 and 9-11 remain withdrawn as being directed to non-elected claims.  Claims 8 and 12 are now under consideration on the merits.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner.
Response to Amendment
The previous rejection of claim 8 under 35 U.S.C. 102 (a)(2) as being anticipated by McCabe and the previous rejections of claims 8 and 12 under 35 U.S.C. 103 are withdrawn in light of the claim amendments filed 12/10/2020 and 10/13/2020.  Claim 8 2 or more in a culture container.

Claim Objections
Claim 8 is objected to because of the following informalities: The claim recites limitations that are repetitive (“promoting growth of differentiated corneal endothelial cells”) and extraneous phrases (“wherein the concentration of the laminin 511-E8 fragment”). It is suggested to amend claim 8 as below to obviate the objection”
Claim 8.  A method for promoting growth of differentiated corneal endothelial cells, comprising: contacting the cells in a culture container with a composition comprising 0.1 µg/cm2 or more of laminin 511-E8 fragment.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) in view of Miyazaki (Nature, 2012; cited in PTO-892 on 12/12/2018; Of Record) and Engelmann (Isolation and Long-Term Cultivation of Human Corneal Endothelial Cells, IOVS, Vol. 29, No. 11, Nov. 1998; cited in PTO-892 on 12/12/2018; Of Record).
Regarding claim 8, McCabe teaches culturing corneal endothelial cells (CECs) produced from human embryonic stem cells in 6-well culture plates (see [0313] – reads on a culture container).  McCabe teaches the CECs may be cultured on a matrix comprising laminin 511 (see [0182], see claim 12 – reads on ‘contacting the cells with a 
McCabe does not teach laminin 511-E8 fragment at a concentration of 0.1 µg/cm2 and does not teach its methods are directed to “promoting growth” of differentiated CECs as recited in the preamble and recited again in the limitation “step of promoting growth of differentiated corneal endothelial cells”.
Miyazaki teaches laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2).  Miyazaki teaches the laminin 511-E8 fragment has significantly higher adhesive properties than those of intact laminin-511 (see Fig. 1, pg. 2 col. 2 Results para. 1).  Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0-25 µg/cm2 (see Fig. 1b) including 1.5 µg/cm2 (see pg. 8 col. 2 Coating of matrices).  Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2). 
Engelmann teaches culturing human CECs on culture dishes coated with laminin (pg. 1657 col. 2 Coating of the culture dish surfaces) and teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of McCabe and culture CECs on a matrix comprising laminin 511-E8 fragment at a concentration of 1.5 µg/cm2 instead of full length laminin 511.  One of ordinary skill in the art would be motivated to 2 would promote proliferation of the CECs (increase of cell numbers) because Engelmann teaches that laminins promote cell proliferation of CECs and the same coating concentration of laminin 511-E8 fragment taught by Miyazaki would be applicable to other types of cells such as CECs, absent evidence to the contrary. 
Regarding the limitations “step of promoting growth of differentiated corneal endothelial cells” (and also recited in the preamble), the instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27. Also these limitations are the intended outcome of the recited method steps.  Methods are defined by their constituent steps, not by an intended use or application. See M.P.E.P. § 2111.02. Since McCabe in view of Miyazaki and Engelmann teaches culturing differentiated CECs in a culture container coated with laminin 511-E8 at 1.5 µg/cm2 (this results in contacting the differentiated CECs with a composition comprising laminin 511-E8 fragment at 0.1 µg/cm2 or more – which is the active method step in the instant claims), the methods taught by McCabe in view of Miyazaki and Engelmann would also result in the same outcome as the instant claims (promoting growth of differentiated CECs).
Regarding claim 12, McCabe teaches the CECs may be human CECs (par. [0088]) but does not teach the differentiated CECs to be isolated from human cornea. Engelmann teaches methods to isolate CECs from human donor corneas (pg. 1657 col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of McCabe in view of Miyazaki and culture human CECs isolated from human corneas as taught by Engelmann instead of human CECs differentiated from stem cells. The artisan would be motivated to do so because both McCabe and Engelmann teach methods to culture human CECs on laminin and one can use CECs isolated/produced from any source.
The combination of McCabe, Miyazaki and Engelmann renders claims 8 and 12 obvious.

Response to Arguments
Applicant’s arguments filed on 12/10/2020 have been fully considered but are not persuasive. Claim 8 has been amended to recite the corneal endothelial cells are contacted in a culture container with a composition comprising laminin 511-E8 fragment at a concentration of 0.1 µg/cm2 or more in the amendments filed on 12/10/2020 and applicant arguments pertain to the new limitations. Applicants argue that McCabe does not teach culturing differentiated CECs by contacting with laminin 511-E8 (see page 6 of remarks last para.) and that Miyazaki which teaches laminin 511-E8 only teaches culturing undifferentiated stem cells (see page 7 para. 5 of remarks). Applicants argue that stem cells require the addition of external laminin whereas the corneal endothelial cells recited in the instant methods secrete laminin themselves and do not require an external source of laminin (see page 7 para 5 – page 8 para 1). Applicants argue that 
These arguments are not persuasive because it is noted the only active method step in the claims is contacting differentiated CECs with a composition comprising laminin 511-E8 fragment at a concentration of 0.1 µg/cm2. The claims also recite the method using the term “comprising” which is inclusive and does not exclude additional unrecited method steps. See MPEP §2111.03 I. The claims do not exclude the addition of an external source of laminin 511-E8. Further, secretion of laminin by the corneal endothelial cells is an inherent property of the CECs which would also occur in the methods of McCabe in view of Miyazaki and Engelmann. As discussed above McCabe in view of Miyazaki and Engelmann teaches culturing differentiated CECs in a culture container coated with laminin 511-E8 at 1.5 µg/cm2 which renders obvious on the instantly claimed method. 
The argument that ‘growth of CECs is promoted’ in the instant methods and that this effect is unexpected is not persuasive because Engelmann teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2). Miyazaki teaches laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2). Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0-25 µg/cm2 (see Fig. 1b) including 1.5 µg/cm2 (see pg. 8 col. 2 Coating of matrices). Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that 2 would promote proliferation of the CECs (increase of cell numbers) because Engelmann teaches that laminins promote cell proliferation of CECs and the same coating concentration of laminin 511 E8 fragment taught by Miyazaki would be applicable to other types of cells such as CECs, absent evidence to the contrary. The instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27. Therefore the finding that ‘growth of CECs is promoted’ in the instant methods does not rise to the level of unexpected results.
Therefore the instant claims are rendered obvious under 35 U.S.C. 103 over McCabe in view of Miyazaki and Engelmann.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657